DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/841139, filed on 4/6/2020, which is a continuation of PCT/EP2018/077276, filed on 10/8/2018, which claims priority from DE102017219151.1, filed on 10/25/2017 and from DE10201801320.9, filed on 1/29/2018. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-16, and 20 of U.S. Patent No. 11,022,903 in view of Nei et al. (US Patent No. 6,342,941, Nei hereinafter). 
Regarding claim 2, claim 13 of patent 903 recites a method of modifying a temperature of a lithography mask (claim 1, col. 8, lines 4-6, claim 13, col. 9, lines 11-12), the method comprising: 
a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system (claim 1, col. 8, lines 7-10, claim 13, col. 9, lines 11-12); and 
b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) (claim 1, col. 8, lines 11-17, claim 13, col. 9, lines 11-12). However, patent 903 does not recite wherein the first system is a holder configured to store a plurality of lithography masks.
Nei discloses wherein the first system is a holder configured to store a plurality of lithography masks (Figs. 4 and 7, the reticle library 70 stores multiple reticles R). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first system is a holder configured to store a plurality of lithography masks as taught by Nei in the method of modifying a temperature as recited by patent 903 since including wherein the first system is a holder configured to store a plurality of lithography masks is commonly used to permit storage of masks in close proximity to the lithography system to permit faster retrieval for exposing wafers with different exposure patterns. 
Regarding claim 2, claim 1 of patent 903 recites a method of modifying a temperature of an optical replacement component (claim 1, col. 8, lines 4-6), the method comprising: 
a) determining an expected drift of a temperature of the optical replacement component due to transferring the optical replacement component from a first system to a second system (claim 1, col. 8, lines 7-10); and 
b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the optical replacement component after transferring the optical replacement component from the first system to the second system is reduced compared to the expected temperature drift determined in a) (claim 1, col. 8, lines 11-17). However, patent 903 does not recite wherein the optical replacement component is a lithography mask, and wherein the first system is a holder configured to store a plurality of lithography masks.
Nei discloses wherein a lithography mask is transferred from a first system to a second system (Figs. 4 and 7, col. 11, lines 33-51, the reticle transfer system 102 transfers the reticles between reticle library 70 and the exposure apparatus); and 
wherein the first system is a holder configured to store a plurality of lithography masks (Figs. 4 and 7, the reticle library 70 stores multiple reticles R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a lithography mask is transferred from a first system to a second system and wherein the first system is a holder configured to store a plurality of lithography masks as taught by Nei as the optical replacement component in the method of modifying temperature as recited by patent 903 since including wherein a lithography mask is transferred from a first system to a second system and wherein the first system is a holder configured to store a plurality of lithography masks is commonly used to provide masks to an exposure apparatus to allow mass-production of semiconductor devices using lithography and to permit storage of the masks in close proximity to the lithography system to improve throughput by permitting faster retrieval for exposing wafers with different exposure patterns.
Regarding claim 3, claim 2 of patent 903 as modified by Nei recites wherein a) comprises measuring a temperature that is currently prevailing in the first system and/or measuring a temperature that is currently prevailing in the second system (claim 2, col. 8, lines 18-21).
Regarding claim 4, claim 3 of patent 903 as modified by Nei recites further comprising performing temperature measurements using a sensor attached to the lithography mask before and/or after transferring the lithography mask from the first system to the second system (claim 3, col. 8, lines 22-26).
Regarding claim 5, claim 4 of patent 903 as modified by Nei recites further comprising establishing a model to predict a development of the temperature of the lithography mask over time after transferring the lithography mask from the first system to the second system (claim 4, col. 8, lines 27-31).
Regarding claim 6, claim 5 of patent 903 as modified by Nei recites further comprising modifying a predetermined value of a temperature regulation present in the first system and/or in the second system (claim 5, col. 8, lines 32-34).
Regarding claim 7, claim 6 of patent 903 as modified by Nei recites further comprising wherein b) comprises modifying operation of a structural element disposed in the first system and/or in the second system (claim 6, col. 8, lines 35-37).
Regarding claim 8, claim 7 of patent 903 as modified by Nei recites further comprising: determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system; and before transferring the lithography mask to the second system, modifying the temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system (claim 7, col. 8, lines 38-49).
Regarding claim 9, claim 8 of patent 903 as modified by Nei recites further comprising, before modifying the temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system, transferring the lithography mask into a region which is separate from at least one further lithography mask present in the first system (claim 8, col. 8, lines 50-57).
Regarding claim 10, claim 9 of patent 903 as modified by Nei recites wherein determining the expected change in a thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system comprises simulating and/or measuring an influence of thermal loads to which the lithography mask is exposed during transfer of the lithography mask from the first system to the second system (claim 9, col. 8, lines 58-65).
Regarding claim 18, claim 20 recites a method of modifying a temperature of a lithography mask (claim 14, col. 9, lines 13-15, claim 20, col. 10, lines 26-27), the method comprising: 
determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system (claim 14, col. 9, lines 16-19, claim 20, co. 10, lines 26-27); and
before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system (claim 14, col. 9, lines 20-26, claim 20, col. 10, lines 27-28). Patent 903 does not recite wherein the first system is a holder for storing a plurality of lithography masks.
Nei discloses wherein the first system is a holder configured to store a plurality of lithography masks (Figs. 4 and 7, the reticle library 70 stores multiple reticles R). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first system is a holder configured to store a plurality of lithography masks as taught by Nei in the method of modifying a temperature as recited by patent 903 since including wherein the first system is a holder configured to store a plurality of lithography masks is commonly used to permit storage of masks in close proximity to the lithography system to permit faster retrieval for exposing wafers with different exposure patterns. 
Regarding claim 18, claim 14 recites a method of modifying a temperature of an optical replacement component (claim 14, col. 9, lines 13-15), the method comprising: 
determining an expected change in a thermal state of the optical replacement component during transfer of the optical replacement component from a first system to a second system (claim 14, col. 9, lines 16-19); and
before transferring the optical replacement component to the second system, modifying a temperature of the optical replacement component to at least partially compensate the expected change in the thermal state of the optical replacement component during transfer of the optical replacement component from the first system to the second system (claim 14, col. 9, lines 20-26). Patent 903 does not recite wherein the optical replacement component is a lithography mask, and wherein the first system is a holder for storing a plurality of lithography masks.
Nei discloses wherein a lithography mask is transferred from a first system to a second system (Figs. 4 and 7, col. 11, lines 33-51, the reticle transfer system 102 transfers the reticles between reticle library 70 and the exposure apparatus); and 
wherein the first system is a holder configured to store a plurality of lithography masks (Figs. 4 and 7, the reticle library 70 stores multiple reticles R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a lithography mask is transferred from a first system to a second system and wherein the first system is a holder configured to store a plurality of lithography masks as taught by Nei as the optical replacement component in the method of modifying temperature as recited by patent 903 since including wherein a lithography mask is transferred from a first system to a second system and wherein the first system is a holder configured to store a plurality of lithography masks is commonly used to provide masks to an exposure apparatus to allow mass-production of semiconductor devices using lithography and to permit storage of the masks in close proximity to the lithography system to improve throughput by permitting faster retrieval for exposing wafers with different exposure patterns.
Regarding claim 19, claim 15 of patent 903 as modified by Nei recites further comprising, before modifying the temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system, transferring the lithography mask into a region which is separate from at least one further lithography mask present in the first system (claim 15, col. 9, lines 28-29, col. 10, lines 1-5).
Regarding claim 20, claim 16 of patent 903 as modified by Nei recites wherein determining the expected change in a thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system comprises simulating and/or measuring an influence of thermal loads to which the lithography mask is exposed during transfer of the lithography mask from the first system to the second system (claim 16, col. 10, lines 6-13).

Allowable Subject Matter
Claims 2-10 and 18-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action or if a proper Terminal Disclaimer is filed. 
Claims 11-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the prior art of record, either alone or in combination, fails to teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a). These limitations in combination with the other limitations of claim 2 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Holzmann et al. (US PGPub 2016/0179018, Holzmann hereinafter) discloses a) transferring an optical replacement component from a first system to a second system (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0103], [0121]-[0140], the first plate 42a and the second plate 42b are transferred between the projection light path and temperature control devices 50a and 50b, temperature control device 50, temperature control devices 50a, 50b, 50c); and b) after transferring the optical replacement component from the first system to the second system, modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the optical replacement component is reduced (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0104], [0121]-[0140], the temperature control devices 50, or 50a, 50b, or 50a, 50b, 50c changes the temperature of plate 42a or 42b when the plate is disposed in the temperature control device to change the temperature distribution of the plate to the desired temperature distribution to match the distribution to produce the corrective effect. Additionally, the plate is transferred by a handling robot to a temperature control device in which the temperature distribution is maintained using heating light that compensates for heat losses to the surrounding support structure). Holzmann does not describe or render obvious determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Shirata et al. (US PGPub 2009/0279059, Shirata hereinafter) discloses determining an expected drift of a temperature (paras. [0106]-[0107], the amount of temperature change of a substrate during transport can be determined in advance); and b) modifying a temperature so that an actual drift of the temperature of the component is reduced compared to the expected temperature drift determined in a) (paras. [0106]-[0107], the substrate temperature adjusting apparatus 9 adjusts the temperature of the substrate taking into account the change in temperature of the substrate during transport to reduce the temperature differential between the substrate and the first holder part 2H). Shirata does not describe or render obvious determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the determined expected temperature drift and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Finally, Shirata does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Kuit et al. (US PGPub 2007/0070324, Kuit hereinafter) discloses a substrate conditioner used to condition the substrate prior to transfer of a substrate to match the temperature of the substrate with that of the substrate holder (Fig. 2, paras. [0048]-[0058], [0061], [0065]-[0066], substrate handler 2 includes a heating/cooling apparatus to condition substrate W before the substrate is transferred to the substrate holder 4. A controller 6 measures the temperature of the wafer holder 4 to compare with the temperature of the substrate held on the substrate handler 2, and the controller 6 controls the temperature conditioning system to bring the substrate W to a desired temperature). Kuit does not describe or suggest determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the determined expected temperature drift and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Additionally, Kuit does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Phillips et al. (US PGPub 2012/0120379, Phillips hereinafter) discloses removing a reticle from the optical path of an exposure apparatus and using a temperature adjuster to control the distortion of the reticle (Figs. 1-5, paras. [0028], [0031], [0032], [0047]-[0049], [0056], [0073]-[0074], [0083], [0116], [0125]-[0126], reticle 28 is removed from the optical path of the exposure apparatus to sensors 48 and temperature adjuster 58 to control the distortion from the reticle 28 via temperature control), but Phillips does not teach or suggest determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask and does not describe a first system is a holder configured to store a plurality of lithography masks. 
Roux (US PGPub 2008/0273180) discloses a thermal profile corrector that changes the thermal profile of a transmissive optical element, and the thermal profile corrector being movable into and out of proximity with the optical element (Figs. 1, 3-9, para. [0006]), but Roux does not describe or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Roux also does not describe that the first system is a holder configured to store a plurality of lithography masks.
Tadokoro et al. (US PGPub 2007/0272680) discloses determining correction values for the set temperature of regions of a heating plate from the temperature drop amounts of heating plate regions (Figs. 6-17, abstract, para. [0073]), but Tadokoro et al. does not describe or suggest a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Tadokoro also does not describe that the first system is a holder configured to store a plurality of lithography masks.
Nei et al. (US Patent No. 6,342,941, Nei hereinafter) discloses transferring a mask from a reticle library to the main body of a lithography system (Figs. 4 and 7, reticles R are stored in reticle library 70 and transferred between library 70 and main body 100’ by reticle transfer system 102) and describes heating the reticle to the saturation temperature using a reticle heater provided in a reticle case (Figs. 4-7, col. 12, lines 52-67, col. 13, lines 1-27). Nei does not teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system.
Yoneda et al. (US PGPub 2017/0052460) discloses using heat dissipation characteristics of the mask under atmospheric pressure and under vacuum to determine the time at which a power supply for a heater is turned off before movement of the mask (para. [0039]) and discloses a mask stocker that stores a number of masks in separate storage rooms having heat generating members (Figs. 9, 11, paras. [0056]-[0061], [0065]-[0068]). Yoneda does not teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a), and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882